Dickerson, J.
The exceptions must be overruled. The parties chose their own tribunal. No conditions or limitations were imposed upon the referees in the rule under which they acted, nor *504was any provision therein made for a reference of questions of law to the determination of the court. In such cases the award of referees, when acting within the scope of their authority, is, in general, conclusive upon all questions of law and fact which directly or indirectly arise in the trial. Their authority extends to the admission or exclusion of evidence, the credit due to, and the inferences drawn from, the evidence, and the principles and rules of law that should guide their investigations, and control their decision. In Hall v. Decker, 51 Maine, 31, it was held that where an action is referred by rule of court without any condition or limitation, the authority of the court is transferred to the referees, and they are made the judges of the law and the fact; and if there be no suggestion of improper motives on their part, their doings will not be inquired into by the court. The decision of referees thus appointed, upon a particular matter, is regarded as res fidicata, and is not to be readjudicated any more than the judgment of a court of competent jurisdiction upon the same subject. Manufacturing Company v. Fox, 18 Maine, 117; Sweeny v. Miller, 34 Maine, 388.
There are, indeed, exceptions to this rule. The court will inquire into a mistake of law arising from matter apparent on the award itself, or where the referees in their award raise the question of law, and make their award in the alternative, with or without expressing an opinion, or where it is obvious from the award itself that the referees intended to decide according to law but misconceived the law. So an award may be set aside for a mistake in fact apparent upon the face of the award, as where there has been a manifest error in computation, showing that the result stated is not that intended and does not therefore express the real judgment of the referees.
The general pi'inciple, however, is that the court will not inquire into an alleged mistake of referees in law or fact, not apparent upon their award, unless there is a suggestion of corruption, partiality, or misconduct on the part of the referees, or some fraud or imposition on the part of the party attempting to set up the award, *505by means of which the referees were deceived or misled. Boston Water Power Co. v. Gray, 6 Metc., 168, 169. The case at bar does not come within the exceptions to the general rule of law upon this subject, and must be determined accordingly.
The rules which govern the court in considering and determining motions for new trials on account of newly discovered evidence have been so often stated and applied that they have come to be familiar to the profession as the rudiments of the law. One of these rules requires that in order to be available the new evidence must have been discovered too late to be produced at the trial by the exercise of reasonable diligence. What constitutes reasonable diligence in a given case depends upon the facts in that particular case. In this case the evidence was discovered after the testimony was closed and before the cause was argued. It was communicated to the plaintiff about five o’clock in the afternoon, at the place of trial, by the mate of the ship, after he had been fully examined as a witness for the plaintiff. The plaintiff did not request the mate to remain and testify to the new evidence, nor did he inform either of his counsel of the discovery until the next morning; and even then no suggestion of its existence was made to the referees. The new evidence, so called, consisted of certain additions made in the log-book by the mate at the suggestion of the master of the ship, after her arrival in port. The log-book, just as it was, was introduced in evidence before the referees.
Thus the plaintiff had knowledge of the new evidence and, also, the power to produce it before the referees, at the trial, if he had used reasonable diligence. His omission to do so precludes him from having the new evidence used now to enable him to reverse a result which he claims would have been otherwise, if he had produced such evidence at the trial.
But there is another serious objection to granting a new trial. It is a familiar rule regulating judicial discretion in this class of cases, that the court will not grant a new trial unless there is reason to believe that the new evidence would reverse the result. *506By presenting his motion the plaintiff assumes that this would be the case, and the burden is upon him to show it.
This can be done best, and oftentimes only, by producing a report of the evidence introduced at the trial, which has not been done in this case. We are, therefore, left without the proper means of determining the materiality of the alleged interpolations in. the log-book, and whether or not evidence of their having been made in port would be likely to change the result. If the evidence introduced at the trial in regard to the state of the weather, the condition and -behavior of the ship on the voyage, agreed with the memoranda complained of in the log book, it would seem to be immaterial whether they were made during the voyage or after the ship arrived in port. The evidence before us fails to show that the entries made in the log-book after the ship arrived in port were untrue, or contrary to the evidence introduced before the referees. We are not authorized, therefore, to say that the newly discovered evidence would be likely to reverse the decision of the referees.

Exceptions and motion overruled.

Appleton, O. J., Cutting, Barrows, Danforth, and Virgin, JJ\, concurred.